CRIST, Presiding Judge.
Movant appeals from the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant pled guilty to and was convicted of three counts of passing bad checks in violation of § 570.120, RSMo 1986. He was sentenced to two years on Count I, two years on Count II, and three years on Count III, all sentences to run consecutively for a total of seven years in prison.
Movant’s 27.26 motion and amendments thereto were dismissed without an eviden-tiary hearing for the reason that the motion failed to state facts not refuted by the record which, if true, would warrant relief. We find the trial court’s judgment to be based on findings which are not clearly erroneous. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD and REINHARD, JJ., concur.